DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,826,132 to Wang et al. (“Wang”).
 	Regarding claim 1, Wang teaches an imaging devices comprising: 
a lens barrel (with reference to Figure 25, the lens barrel is shown which surrounds the lens 10; two lens barrel units are shown in the figure); 
a housing (the housing is the portion that covers the lens units from the outside environment; for example the housing is depicted in Figure 26 as the top surface of the device such as the upper surface area near reference number 30’); 
an imaging module with an imaging element configured to image incident light introduced from an upper surface of the housing, wherein the housing holds the lens barrel and the imaging element (Figure 25 shows two imaging modules, each with optical system and imaging element 212, where the housing encloses the imaging barrel and imaging element); and 
a holding unit configured to surround and hold a side surface of the imaging module, the side surface adjacent to the upper surface of the housing (the holding unit is the outer portion that surrounds the imaging module, seen in Figures 25 and 26 and labeled as reference number 50’ in Figure 26).  
 	Regarding claim 2,Wang teaches the imaging device according to claim 1, further comprising 
a plurality of imaging modules, wherein the plurality of imaging modules includes the imaging module, and 
the holding unit surrounds and holds side surfaces of the plurality of imaging modules (see Figures 26-27 showing the holding unit 50’ that surrounds a plurality of imaging modules: two modules shown in Figure 26 and four modules shown in Figure 27).  
Claims 4-5 are rejected similarly to claim 1-2, where Wang teaches a manufacturing method of the imaging device throughout the disclosure in combination of the teaching of the imaging device, for example as referred to in Column 23 Lines 54-60.  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of U.S. Pub. No. 2007/0183063 to Zengerling et al. (“Zengerling”).
 	Regarding claim 3, Wang teaches the imaging device according to claim 2, but is silent regarding the plurality of imaging modules is connected after adjustment of optical axes.
	In general, it is known that an imaging module is connected after adjustment with regard to the optical axis.  Zengerling for example teaches that in the prior art/background it is known that before an optical element is glued in, it is first aligned with respect to its optical axis.  It would be obvious to apply this to a plurality of imaging modules to adjust the optical axis and after adjustment to connect the imaging modules.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang with that of Zengerling to adjust the optical axis of the imaging module and after said adjustment to connect the imaging modules to ensure the correct placement before the final connection is made.
	Claim 6 is rejected similarly.  

 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697